On Rehearing.
DeBlanc, <T.
Adolphe Gaidry prays for a rehearing of this case on the grounds:
First — That, as his title springs from a recorded lease, it can be assailed only by a direct action.
Second — The testimony of Surle and Daspit has a tendency to create a doubt as to the simulated character of the transaction between him and Duplantis, and that doubt should be construed in favor of honesty and fair dealing.
Third — That with no degree of certainty has any fraudulent intent been traced to him in the matter of that lease.
"We have carefully re-examined this case and our decree; wo have once more read and considered the evidence and the law, and our former opinion stands unremoved, unshaken. Of the grounds urged by plaintiff not one is supported by either evidence, law, equity, or the authorities on which he relies.
. The obvious distinction between a revocable and a simulated contract has been for upward of fifty years recognized in our jurisprudence, and applied by the -tribunals of the State. To revoke a real contract, how.ever illegal it may be, one must proceed by a direct action; and why ? *13Because such a contract does exist, and can not be treated and set aside as an absolute nullity. That which has but the empty form and not. the substance of a contract — that which never had any real and legal existence — is, and may be declared a nullity, either in a direct action or-otherwise. H. D., p. 1031, No. 1.
In this case, what is the salient fact ? Adolphe Gaidry willingly and knowingly became an accomplice — not in a mere act of preference in favor of a favorite creditor — but in a gross, unjustifiable, and ill-disguised fraud, in a bold and manifest simulation. The transparent veil thrown over it has been raised by their own hands, and we are told that in this instance, in this action, we are without authority to check its course, and to defeat its purpose.
Our mission is not to excuse or encourage fraud, but to eradicate and discourage it, and little do we care that the act which conceals it bears the signature of a public officer, and that it was recorded. We would be guilty of a strange breach of our trust if we did not dare look behind the signature and the certificate of an officer, to detect and strike-down a fraud and a simulation.
Gaidry now appeals to us to mitigate what he calls his loss, by reversing that part of the decree of the lower court awarding damages against him. This we are not inclined to do. As to him — to his claim, for advances — no fraud was necessary. He chose to coalesce with dishonest debtors, and to link his claim with dishonest pretensions, and he suffers, by his own fault — his indisputable complicity.
The rehearing is refused.